Citation Nr: 0024071	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of ossicle from the left tibial tubercle, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1980 to December 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted a 10 percent evaluation for the 
veteran's service-connected residuals of excision of ossicle 
from the left tibial tubercle.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected residuals of excision of 
ossicle from the left tibial tubercle are not currently 
manifested by loss of range of motion or other impairment of 
the knee including subluxation or instability.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
residuals of excision of ossicle from the left tibial 
tubercle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5260, 5261, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

An August 1996 VA outpatient treatment record reflects that 
the veteran reported having twisted his left knee.  The 
diagnoses including left knee pain.  

The report of an October 1996 VA orthopedic examination notes 
the history with respect to the inservice surgery relating to 
the veteran's left knee.  The veteran reported that he had 
soreness and pain since then.  He reported pain on use.  On 
examination there was a scar over the tibial tubercle.  There 
were tenderness and soreness over the infrapatellar ligament 
as well as the tibial tubercle itself.  There was pain with 
motion.  Range of motion was accomplished from 0 to 135 
degrees.  There were no effusion, no joint line pain, no 
crepitation, and no instability.  The final diagnosis was 
residual postoperative excision of the tibial tubercle of the 
left knee.

The report of a May 1997 VA orthopedic examination reflects 
that the veteran complained of a locking sensation and a 
sensation that the knee was going to give out.  He reported 
pain when walking greater than 45 to 60 minutes.  On 
examination the veteran had full range of motion of the left 
knee and no evidence of crepitus or effusion.  There was no 
atrophy of the quadriceps muscles and no laxity of the knee.  
Tests were negative and there was no evidence of effusion.  
The veteran's gait was normal.  X-rays indicated no bony 
abnormalities.  The diagnoses included history of Osgood-
Schlatter disease, status post excision of the left tibial 
tuberosity.  There was no evidence of significant functional 
impairment on examination.

The report of a November 1998 VA orthopedic examination 
reflects that a history with respect to the veteran's left 
knee was noted, including the inservice surgery.  On 
examination range of motion of the left knee was from 0 to 
130 degrees.  The left knee was stable.  There were 
tenderness and pain over the patella and patellar margins.  
There were crepitation of the patellofemoral joint and pain 
on flexion and extension of the knee over the patella.  The 
veteran was nontender and nonpainful over the patellar tendon 
and over the anterior tibial tubercle.  X-rays of the left 
knee were normal.  The diagnoses included that the veteran 
had resection of the anterior tibial tubercle during service 
and continued to have pain over the anterior aspect of the 
left knee.  The pain was basically over the patella and 
patellar margins and was associated with crepitation of the 
patellofemoral joint.  The incisional wound over the anterior 
aspect of the lateral side of the proximal tibial area was 
nontender, nonpainful, and not adherent to anything.  The 
veteran was nontender and nonpainful over the insertion of 
the patellar tendon over the anterior aspect of the proximal 
tibial area.  The examiner indicated that the symptoms that 
the veteran was having over the left knee were due to 
chondromalacia of the left patella or patellofemoral syndrome 
of the left knee.  The surgery removing the tibial tubercle 
of the proximal tibial area during service was a success and 
the really had no residuals to it and the incisional scar was 
fine.  He was asymptomatic about the anterior tibial tubercle 
area and his main symptoms and disabilities were due to 
chondromalacia of the patellofemoral syndrome of the left 
knee.

In April 1999 and March 2000 the veteran underwent surgery on 
the left knee relating to left patellar chondromalacia 
syndrome and left knee chondromalacia patella. 

The veteran's residuals of excision of ossicle from the left 
tibial tubercle have been evaluated under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.  Diagnostic Code 
5257 provides that for impairment of the knee manifested by 
slight recurrent subluxation or lateral instability a 10 
percent evaluation is warranted.  For moderate subluxation or 
lateral instability a 20 percent evaluation is warranted.  
Diagnostic Code 5260 provides that flexion limited to 60 
degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 provides that where extension of the knee is 
limited to 10 degrees, a 10 percent evaluation is warranted.  

The veteran has offered statements and testimony during his 
personal hearing.  While the veteran, as a lay person, may 
report symptoms that he experiences, he is not qualified, to 
associate those symptoms with any specific disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran has associated giving way and locking of his left 
knee with his service-connected disability, there is no 
competent medical evidence that indicates that he has any 
instability or locking of the left knee that is associated 
with the service-connected residuals of excision of the 
ossicle from the left tibial tubercle.  Further, while the 
veteran has reported that he has pain with motion of the left 
knee, there is no competent medical evidence that reflects 
that he has any decreased range of motion of the left knee, 
even with consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995), 
because none of the competent medical evidence indicates that 
the veteran experiences any loss of range of motion of the 
left knee under any circumstance, or indicates that the 
veteran has full range of motion of the knees.  See reports 
of VA examinations conducted in 1996, 1997, and 1998.  
Further, there is no competent medical evidence that 
associates the veteran's left knee chondromalacia of the 
patella with his service-connected disability and there is 
competent medical evidence that specifically dissociates 
chondromalacia of the patella from his service-connected 
disability.  Therefore, a preponderance of the evidence is 
against consideration of chondromalacia of the left patella 
or patellofemoral syndrome of the left knee in evaluating the 
veteran's service-connected disability.  Although an October 
1996 VA examination noted some tenderness and soreness over 
the tibial tubercle, a November 1998 VA examination did not 
note any such tenderness or soreness and specifically 
disassociated any functional loss of the left knee from the 
veteran's service-connected disability.  There is no 
competent medical evidence that reflects that the veteran 
experienced any functional loss as a result of his service-
connected disability.  Therefore, a preponderance of the 
probative evidence, noting the analysis with respect to the 
veteran's reported symptoms, is against a finding that the 
veteran experiences any functional loss as a result of his 
service-connected residuals of excision of an ossicle from 
the left tibial tubercle.  

The Board observes that an April 2000 RO decision 
specifically denied service connection for a scar of the left 
knee since there was no actual disability.  The Board also 
observes that service connection had been previously granted 
for residuals of excision of an ossicle from the left tibial 
tubercle.  Surgery on the veteran's left knee was 
accomplished during service and a scar was a residual of that 
surgery.  While the April 2000 RO decision specifically 
denied service connection for a scar of the left knee, and 
that decision has not been appealed, for purposes of 
addressing an argument that service connection had previously 
been granted for a scar of the left knee as a residual of the 
inservice surgery and service connection for that scar has 
not been appropriately severed, the Board observes that there 
is no competent medical evidence indicating that the scar is 
superficial, poorly nourished, has repeated ulceration, is 
tender and painful on objective demonstration, or limits the 
function of any part.  There is competent medical evidence 
that indicates that it is not tender or painful or adherent 
to anything and that it is fine.  Further, competent medical 
evidence indicates there is no functional impairment related 
to the service connected disability.  Therefore, a 
preponderance of the evidence is against a separate 
evaluation for the scar that is a result of the inservice 
surgery because it does not result in separate disability.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  On the basis of 
the above analysis a preponderance of the evidence is against 
an evaluation greater than the 10 percent that has been 
granted.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exception or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  In this 
regard, whether or not "exceptional or unusual" circumstances 
exists must be viewed in light of the evidence in this 
particular case.  While the veteran has been hospitalized for 
surgery relating to his left knee, there is no competent 
medical evidence that relates this surgery to his service-
connected disability and there is competent medical evidence 
that specifically dissociates this surgery from his service 
connected left knee disability.  The veteran has also 
reported that symptoms related to his left knee interfere 
with his functional ability.  However, as noted previously, 
the veteran is not qualified to associate specific symptoms 
with any specific disability.  There is no competent medical 
evidence that associates functional impairment of the left 
knee with the veteran's service-connected residuals of 
excision of ossicle from the left tibial tubercle.  
Therefore, the record does not reflect that the veteran has 
experienced frequent hospitalizations or marked interference 
with his employment that are competently related to his 
service-connected residuals of excision of ossicle from the 
left tibial tubercle.  



ORDER

An evaluation greater than 10 percent for residuals of 
excision of ossicle from the left tibial tubercle is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

